Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 1 of 70




                                                                 DA00772
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 2 of 70




                                                                 DA00773
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 3 of 70




                                                                 DA00774
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 4 of 70




                                                                 DA00775
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 5 of 70




                                                                 DA00776
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 6 of 70




                                                                 DA00777
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 7 of 70




                                                                 DA00778
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 8 of 70




                                                                 DA00779
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 9 of 70




                                                                 DA00780
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 10 of 70




                                                                  DA00781
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 11 of 70




                                                                  DA00782
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 12 of 70




                    EXHIBIT 18




                                                                  DA00783
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 13 of 70




                                                                  DA00784
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 14 of 70




                                                                  DA00785
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 15 of 70




                                                                  DA00786
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 16 of 70




                                                                  DA00787
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 17 of 70




                                                                  DA00788
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 18 of 70




                                                                  DA00789
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 19 of 70




                                                                  DA00790
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 20 of 70




                                                                  DA00791
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 21 of 70




                                                                  DA00792
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 22 of 70




                                                                  DA00793
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 23 of 70




                                                                  DA00794
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 24 of 70




                                                                  DA00795
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 25 of 70




                                                                  DA00796
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 26 of 70




                                                                  DA00797
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 27 of 70




                                                                  DA00798
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 28 of 70




                                                                  DA00799
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 29 of 70




                                                                  DA00800
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 30 of 70




                                                                  DA00801
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 31 of 70




                                                                  DA00802
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 32 of 70




                                                                  DA00803
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 33 of 70




                                                                  DA00804
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 34 of 70




                                                                  DA00805
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 35 of 70




                                                                  DA00806
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 36 of 70




                                                                  DA00807
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 37 of 70




                                                                  DA00808
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 38 of 70




                                                                  DA00809
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 39 of 70




                                                                  DA00810
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 40 of 70




                                                                  DA00811
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 41 of 70




                                                                  DA00812
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 42 of 70




                                                                  DA00813
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 43 of 70




                                                                  DA00814
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 44 of 70




                                                                  DA00815
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 45 of 70




                                                                  DA00816
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 46 of 70




                                                                  DA00817
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 47 of 70




                                                                  DA00818
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 48 of 70




                                                                  DA00819
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 49 of 70




                                                                  DA00820
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 50 of 70




                                                                  DA00821
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 51 of 70




                                                                  DA00822
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 52 of 70




                                                                  DA00823
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 53 of 70




                                                                  DA00824
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 54 of 70




                                                                  DA00825
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 55 of 70




                                                                  DA00826
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 56 of 70




                                                                  DA00827
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 57 of 70




                                                                  DA00828
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 58 of 70




                                                                  DA00829
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 59 of 70




                                                                  DA00830
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 60 of 70




                                                                  DA00831
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 61 of 70




                                                                  DA00832
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 62 of 70




                                                                  DA00833
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 63 of 70




                                                                  DA00834
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 64 of 70




          EXHIBIT 19




                                                                  DA00835
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 65 of 70




                                                                  DA00836
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 66 of 70




          EXHIBIT 20




                                                                  DA00837
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 67 of 70




                                                                  DA00838
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 68 of 70




                                                                  DA00839
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 69 of 70




          EXHIBIT 21




                                                                  DA00840
Case 19-11781-LSS   Doc 372-13   Filed 12/05/19   Page 70 of 70




                                                                  DA00841
